The Vice-Cha?tcbi.i,or.
The question here involved is, whether this plea is sufficient, without showing that the bond on which the judgment was recovered was not a bond taken in the marine court ? The complainant insists, that the plea ought to contain an averment to this effect, for otherwise, the court will intend it was a bond of a description over which the court had jurisdiction—the statute having provided that actions upon bonds taken as security upon adjournments might be brought there. On the other hand, the defendant contends the bill ought to show affirmatively that the bond was one of this description or, in other words, that the court had jurisdiction and were authorized to take cognizance of the case.
The section of the statute authorizing suits upon security bonds taken in the marine court to be brought there, whatever may be the amount, does certainly create an exception to the general provision that the debt or demand must not exceed one hundred dollars. And the question is a mere technical one, namely, whether the complainant should bring his case within the exception, by expressly, alleging or charging it in the bill or whether the defendant should show, by averment in the plea, that it was not a case within it ?
In order to render the plea effectual, it must state all that is necessary to show the court had not jurisdiction and could not lawfully take cognizance of the action on a bond to such an amount. The statute regulating this marine courtis a public one; and I am bound to notice it. As I perceive the court may, in some instances, entertain suits on bonds to an amount exceeding one hundred dollars, and even without reference to *588amount, I must presume this was one of the kind, until the appears. The defendant, consequently, is bound to make it appear to he otherwise by his pica.
The object of a pica is to put an end to tho suit upon a single point presented by it. This plea does not accomplish such an object: for, notwithstanding it may be true, yet the judgment also may be valid and such as the court was competent to render. I think the defendant was hound to go further and have averred that the bond upon which the judgment had been rendered was not a bond taken in the court itself.
The plea must be overruled, with costs ; and the defendant answer in twenty days.